DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021, 12/09/2020, 11/17/2020, 11/16/2020, 9/4/2020 and 6/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination fail to teach each and every limitation as set forth in the independent claims.  With respect to claim 1, the prior art does not teach a register set including at least one addressable register to store data and to manifest a side effect in response to the at least one addressable register being accessed; data access circuitry to access the register set and cause the side effect; and configuration circuitry to selectively disable the side effect.  With respect to claim 13 the prior art of record does not teach an apparatus comprising at one or more of the plurality of logic nodes: a register set including at least one addressable register to store data and to manifest a side effect in response to the at least one addressable register being accessed;  30Docket No. 82155457US01 a first data access circuit to access the register set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillespie et al (US 6215816) teaches registers that contain the side effect of self-clearing after writing.  Gabor (US 2020/0272474) describes preventing side effects in a system.  Soe et al (US 2019/0361708) teaches the use of clear on read registers which have the side effect of clearing a register after the register is read.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181